Citation Nr: 0722852	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO. 05-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
establish service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from February 1963 to 
December 1969 and November 1983 to January 1996.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2004 rating decision by the 
St. Petersburg, Florida Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that found no new and 
material evidence had been presented to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disability last denied by the RO in April 1997.

In written argument as to the petition to reopen and dated in 
April 2007, the veteran through his representative argued 
that the issue of whether new and material evidence to reopen 
a claim of service connection for a psychiatric disorder is 
"moot." The veteran through his representative argued that 
the petition was "moot" because the RO had committed clear 
and unmistakable error in its April 1997 rating decision. 

The issue certified to the Board for review, i.e., whether 
new and material evidence has been received to reopen the 
claim denied in April 2007, is not "moot." The question of 
whether clear and unmistakable error is present in the April 
1997 rating decision has not been adjudicated by the RO and 
the Board therefore has no jurisdiction to consider this 
issue. Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006). 
As such, this matter is REFERRED to the RO/Appeals Management 
Center ("AMC") for appropriate action.


FINDING OF FACT

Since the April 1997 final RO decision denying in pertinent 
part the veteran's claim for service connection for an 
acquired psychiatric disability, the additional evidence, not 
previously considered, is cumulative and, when viewed in the 
context of the entire record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1. The April 1997 RO Decision denying in pertinent part the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disability is final. 38 U.S.C.A. §7105 
(West 2002); 38 C.F.R. § 20.302(a) (2006).

2. The evidence received subsequent to April 1997 RO decision 
is not new and material and the criteria to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability have not been met. 38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156, 3.159 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of a letter from the RO to the veteran dated in April 
2004.

In the letter, the RO explained VA's duty to notify and duty 
to assist. The RO specifically described the requirements for 
reopening a previously denied, final claim, by defining "new 
and material" evidence. The RO indicated VA would make 
reasonable efforts to obtain relevant evidence. The RO 
requested evidence and requested the veteran provide reports 
of private physicians and provide any details of the 
veteran's medical treatment. The RO advised the veteran of 
the information and evidence associated with the claims file, 
and of the evidence required to successfully reopen this 
claim of service connection for a psychiatric disorder. Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Although the veteran was 
not provided with such notice in this case, because service 
connection is not being granted, proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file. The RO has requested and obtained all available medical 
records from the Gainesville, Florida VA Medical Center 
("VAMC"). Additionally, the veteran has been afforded 
several examinations in connection with the claim, most 
recently in August 2004. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Merits of the Claim

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability was initially denied in a 
rating decision issued in April 1997. The veteran was 
notified the same month of that rating decision, but he did 
not appeal the denial. Therefore, the April 1997 rating 
decision represents the last final decision for the service 
connection claim. Evans v. Brown, 9 Vet. App. 273 (1996).


As a general rule, once a claim has been disallowed, the 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim. 38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). Whether new and 
material evidence is submitted is also a jurisdictional test 
- if such evidence is not submitted, then the claim cannot be 
reopened. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

It has been held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans, 9 Vet. App. 
at 285. 

For claims such as this one filed after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. 
§ 3.156(a) (2006). Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. Id. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. Evidence is presumed credible 
for the purposes of reopening unless it is inherently false 
or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence 
relied upon in reopening the claim must be both new and 
material. Smith v. West, 12 Vet. App. 312 (1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363. In this case, new and 
material evidence would be evidence supporting the veteran's 
assertions that his current diagnosis of an acquired 
psychiatric disorder was incurred by or related to his active 
military service. 

The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). 

The record prior to the April 1997 rating decision included 
the veteran's service medical records and a VA examination 
("VA exam") dated October 1996. Subsequent to the April 
1997 rating decision, the record included treatment notes 
from the Gainesville, Florida VA Medical Center ("VAMC")

The medical evidence of record does not include a medical 
opinion or diagnosis that the veteran's acquired psychiatric 
disorder (first diagnosed in-service in 1992) is anything 
other than a condition that existed prior to service. In his 
March 2005 written argument, the veteran contends that his 
depressive symptoms first manifested after the start of his 
active military duty which exposed him to environments 
including Vietnam and the Gulf War. There is no competent 
medical evidence stating that any acquired psychiatric 
disorder was caused or aggravated by any incident or 
occurrence of the veteran's service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

To the extent that the veteran has indicated that he is again 
seeking service connection for an acquired psychiatric 
condition, this evidence is not new. These statements are 
essentially a repetition of the assertions made and 
considered in 1997, and are therefore merely cumulative. See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence). Moreover, where resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim. Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Although the claims file contains additional VA treatment 
records and an August 2004 VA medical opinion that were not 
of record at the time of the April 1997 rating decision, 
these records contain no statements or opinions to the effect 
that the veteran's in-service acquired psychiatric disorder 
did not pre-exist his military service. Therefore, these 
records, while new, are not material. Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992). (Observing that evidence of the veteran's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

The Board has considered each item of evidence that has been 
added to the record since the April 1997 rating decision to 
determine if it meets the test of being new and material. The 
Board finds that the assertions of the veteran that his 
acquired psychiatric disorder did not pre-exist service are 
not competent medical evidence. Layno v. Brown, 6 Vet. App. 
465 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, the 
Board concludes that all such statements are not material 
because they are not authored by competent medical authority.

Moreover, the veteran's written statements tend to re-state 
contentions that were on record at the time of the prior 
denial and are thus cumulative and therefore do not 
constitute "new and material" evidence. See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

In 1997, the veteran's acquired psychiatric claim was denied 
because the RO found evidence of record demonstrating that 
the condition pre-existed his military service. The new 
evidence, when viewed with the old evidence, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, especially because it does 
nothing to substantiate the veteran's claim that his anxiety 
disorder began during his military service.

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find." Barnett, 83 F.3d 
at 1383. The Board finds that the evidence submitted 
subsequent to the April 1997 rating decision does not provide 
relevant competent information as to the question of whether 
the veteran's acquired psychiatric disorder was related to 
his military service. The Board therefore finds that the 
evidence cited above does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder. 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a) (2006). Consequently, the 
evidence presented since the December 1997 rating decision is 
not new and material and the veteran's claim as to service 
connection for an acquired psychiatric disorder is not 
reopened.


ORDER

New and material evidence not having been received, the claim 
of service connection for the acquired psychiatric disorder 
is not reopened; the application to reopen is denied.




____________________________________________
Vito A.Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


